DETAILED CORRESPONDENCE
	Claims 1-12 and 17-20 are pending and under consideration on the merits.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/27/20 was filed prior to the mailing date of a Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, it was considered by the Examiner.
Status of the Application
 New 103 rejections were necessitated by the filing of an IDS containing a new reference.  Since the IDS was not accompanied by a statement under 37 CFR 1.97(e), this Action is properly made Final despite containing new grounds of rejection.  See MPEP 609.04(b) II.  
The double patenting rejections are withdrawn in view of the filing and approval of terminal disclaimers.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 10-12, and 17-20 are rejected under 35 U.S.C. 103 as unpatentable over Vivic et al. (US Pat. Pub. 7,455,831; of record in IDS).
As to claims 1-7, 10-12, and 17-20, Vicic discloses a process for forming a nail varnish coating composition comprising a film forming polymer (column 1, 2nd paragraph) such as a polyurea urethane (“polyurethane urea”)(column 4, 1st paragraph), wherein the polyurea urethane is formed from an alkyl or aryl diisocyanate such as isophorone diisocyanate (“IPDI” of claims 5-6), at least one prepolymer comprising a diol such as polytetramethylene oxide having 10-80 tetramethylene units (a “polyether polyol” of claims 1, 3,  and 17 and which includes diols having the hydroxyl functionality and molecular weight recited by claims 1 and 4, and which also qualifies as an additional and differing polyol having the molecular weight and hydroxyl functionality recited by claim 19), and at least one coupler that may comprise a primary or secondary diamine (column 4, lines 5-41)(an “amino-functional compound having at least two isocyanate reactive amino groups” of claims 1, 7, and 18).  The polyurethane urea is dissolved in a solvent that may be anhydrous (thus meeting the 10% or less water limitation of claim 1), such as an organic solvent consisting of a monoalcohol having 1-5 carbon atoms (claim 10)(column 5, lines 37-67).  The organic solvent is present in the amount of, for example 60-85% (column 6, lines 19-24), which is within the range recited by claim 1.  Vicic does not require that the polyurethane urea comprise an ionically hydrophilizing group, thus meeting the negative limitation of claim 1, nor any hydrophilizing group (claim 2), and while the composition may comprise a surfactant/emulsifier (column 7, 2nd full paragraph), its presence is nowhere required, thereby meeting the negative limitation of claim 1.  

Regarding claim 12, the composition does not require the presence of nitrocellulose.
As to claim 20, the polyurethane urea has a number average molecular weight of from 10,000-150,000, which overlaps the claimed range (column 3, lines 60-62).  
As to claims 1-7, 10-12, and 17-20, Vivic does not further expressly disclose a single, specific embodiment wherein the polyurethane comprises the components recited by claim 1 including a polyether polyol having the recited molecular weight and hydroxyl functionality and in combination with an organic solvent system consisting solely of one or more monohydroxyy functiohnal alcohols as recited by claim 1.  Nor does Vivic expressly teach the turbidity value recited by claim 20.  Additionally, while Vivic teaches that the ratio of the at least one prepolymer diol to the amino functional compound should be in the molar ratio range of 1:1 to 1:5 in order to prevent blockage of the free isocyanate groups by reaction with a labile hydrogen (column 4, lines 51-60), Vicic does not expressly teach the amount of the additional polyol as a weight percent as recited by claim 19.  
As to claims 1-7, 10-12, and 17-20, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the present invention to select out from the teachings of Vivic a polyurethane urea having each of components a)-c) of claim 1 as well as the additional polyol of claim 19, and in combination with an organic solvent consisting solely of a monohydroxy functional In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 19, it further would have been prima facie obvious to optimize the amount of the additional polyol to be within the range recited by claim 20, since Vivic expressly teaches that the amounts of the polydiol compounds relative to the couplet compound will affect whether free isocyanate groups are blocked via reaction with a hydrogen, thereby establishing the amount of the polyols that are present as a result effective variable subject to an optimization process.   
Claims 8-9 are rejected under 35 U.S.C. 103 as unpatentable over Vivic et al. (US Pat. Pub. 7,455,831; of record in IDS) as applied to claims 1-7, 10-12, and 17-20 above, and further in view of Viala et al. (US Pat. Pub. 2012/0308496; of record).
The teachings of Vivic are relied upon as discussed above, but Vivic does not further expressly disclose that the amino functional compound is a symmetrical diamine (claim 8) such as H12-MDA (claim 9).
Viala discloses a cosmetic sunscreen composition comprising a polyurethane urea within the scope of claims 1-10 and 17-19, the polyurethane being formed from a polyisocyanate, at least one polymeric polyol wherein an additional polymeric polyol may have a different molecular weight than the first polyol, and an aminofunctional group (paragraphs 1, 8, 18, 31-37, 71).  The polyisocyanate may be isophorone diisocyanate (IPDI) (a diisocyanate of component a) of claims 1 and 5-6)(paragraph 47), the polymeric polyol may be poly(tetramethylene glycol)(a polyether polyol of component b) of claims 1 and 3-4)(paragraph 65), and the aminofunctional compound may be 4,4-diaminodicyclohexylmethane (i.e., “H12-MDA,” an aminofunctional component c) of claims 1, 7-9, and 18)(paragraph 82).  The polymeric polyol has a molecular weight most preferably in the range of 400-6000 g/mol, which is the same range recited by claims 1 and 4)(paragraph 33).  Viala also discloses incorporating the polyurethane urea into a cosmetic composition comprising water along with an organic solvent such as ethanol (a “monohydroxy-functional alcohol” of claim 1)(paragraphs 184 and 187).  Viala does not require the presence of hydrophilizing groups in the polyurethane urea, as non-ionic hydrophilizing agents are only optionally included (paragraph 35), thereby meeting the negative limitation of claim 2.  Viala teaches that 
As to claims 1-12 and 17-20, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the present invention to modify the Vivic composition by selecting H12-MDA as the amine, since Vivic does not limit the identity of the primary or secondary amine compound, and Viala expressly teaches that H12-MDA is a suitable amino functional compound for use in forming a polyurethane urea that is within the scope of the claims and which is for use in a nail varnish coating composition, such that the skilled artisan reasonably would have expected that it could function successfully as the aminofunctional compound in the Vivic nail varnish composition.  Such a modification is merely the substitution of one known element for another to obtain predictable results, which is prima facie obvious.  MPEP 2143.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Examiner, Art Unit 1619


 
  /Patricia Duffy/ Primary Examiner, Art Unit 1645